1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
     JIM T MELENDREZ,                         )   Case No.: 2:19-cv-07781-VEB
11                                            )
                  Plaintiff,                  )   ORDER AWARDING EQUAL
12                                            )   ACCESS TO JUSTICE ACT
           vs.                                )   ATTORNEYS’ FEES AND
13                                            )   EXPENSES PURSUANT TO 28
     ANDREW SAUL,                             )   U.S.C. § 2412(d) AND COSTS
14   Commissioner of Social Security,         )   PURSUANT TO 28 U.S.C. § 1920
                                              )
15                Defendant                   )
                                              )
16                                            )
17
           Based upon the parties’ Stipulation for the Award and Payment of Equal
18
     Access to Justice Act Fees, Costs, and Expenses:
19
           IT IS ORDERED that attorneys’ fees in the amount of $7,900.00 as
20
     authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21
     awarded subject to the terms of the Stipulation.
22
     Dated:       May 24, 2021              /s/Victor E. Bianchini
23                                          Victor E. Bianchini
24                                          United States Magistrate Judge

25
26
